 

EXHIBIT 10.2

 

WEST MARINE, INC.

AMENDED AND RESTATED ASSOCIATES STOCK BUYING PLAN

 

ADOPTED BY THE BOARD OF DIRECTORS: APRIL 12, 2017

 

APPROVED BY THE STOCKHOLDERS: JUNE 1, 2017

 

 

 

 

WEST MARINE, INC.

AMENDED AND RESTATED ASSOCIATES STOCK BUYING PLAN

 

SECTION 1
PURPOSE

 

West Marine, Inc. established the West Marine, Inc. Associates Stock Buying Plan
(as amended through September 23, 2015, the "Prior Plan"), on November 1, 1994,
to provide Eligible Associates and its participating Subsidiaries with the
opportunity to purchase Common Stock at a discount through payroll deductions.

 

Upon the recommendation of the Committee, the Associates Stock Buying Plan was
amended and restated in its entirety and adopted by the Board on March 23, 2017,
subject to stockholder approval (the “Plan”). The Plan replaces the Prior Plan.
Except as otherwise provided by the Committee, the terms and provisions of the
Plan as set forth herein shall apply to enrollment and/or purchases made after
such date. For the terms of any purchases made prior to such date, please see
the version of the Prior Plan document in effect for such period.

 

The Plan is intended to qualify as an employee stock purchase plan under Section
423 of the IRC and the Plan shall be interpreted in a manner that is consistent
with that intent. The Plan is not intended to be an employee benefit plan under
the Employee Retirement Income Security Act of 1974, and therefore is not
required to comply with that Act.

 

This Plan is intended to encourage Eligible Associates to remain in the employ
of the Company (or any Subsidiary which may be designated by the Committee as a
“Subsidiary”) and to provide them with an additional incentive to advance the
best interests of the Company.

 

SECTION 2
DEFINITIONS

 

2.1          "1934 Act" means the Securities Exchange Act of 1934, as amended.
Reference to a specific Section of the 1934 Act or regulation thereunder shall
include such Section or regulation, any valid regulation promulgated under such
Section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such Section or regulation.

 

2.2           “Account” means the account established for each Participant into
which the amount of each Participant’s payroll deductions shall be credited for
the purchase of Common Stock pursuant to the Plan. No interest will be paid or
allowed on amounts credited to a Participant’s Account. All payroll deductions
received by the Company under the Plan are general corporate assets of the
Company and may be used by the Company for any corporate purpose. The Company is
not obligated to segregate such payroll deductions.

 

2.3           “Adjustment Event” means any “equity restructuring,” as defined
under the Financial Accounting Standards Board Accounting Standards Codification
Topic 718, Stock Compensation (or any successor thereto) including but not
limited to, any large or extraordinary dividend payable in capital stock, stock
split, share combination, large or extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares or other similar event affecting the Common
Stock.

 

2.4          "Board" means the Board of Directors of the Company.

 

2.5          “Change in Control” means, and shall be deemed to have occurred
upon the occurrence of, any one of the following events:

 

(a) The acquisition in one or more transactions, other than from the Company, by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act), other than the Company, a Subsidiary or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or a Subsidiary, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of a number of the Company’s Voting
Securities in excess of 50% of the Company’s Voting Securities;

 

(b) Any election has occurred of persons to the Board that causes two-thirds of
the Board to consist of persons other than: (i) persons who were members of the
Board on the Effective Date of the Plan; and (ii) persons who were nominated for
election as members of the Board at a time when two-thirds of the Board
consisted of persons who were members of the Board on the Effective Date of the
Plan, provided, however, that any person nominated for election by: (x) a Board
at least two-thirds of whom constituted persons described in clauses (i) and/or
(ii); or (y) by persons who were themselves nominated by such Board, shall for
this purpose be deemed to have been nominated by a Board composed of persons
described in clause (i);

 

 

 

 

(c) The consummation (i.e. closing) of a reorganization, merger or consolidation
involving the Company, unless, following such reorganization, merger or
consolidation, all or substantially all of the persons who were the respective
beneficial owners of the Outstanding Common Stock and the Company’s Voting
Securities immediately prior to such reorganization, merger or consolidation,
following such reorganization, merger or consolidation beneficially own,
directly or indirectly, more than 75% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
Voting Securities entitled to vote generally in the election of directors of the
entity resulting from such reorganization, merger or consolidation in
substantially the same proportion as their ownership of the Outstanding Common
Stock and the Company’s Voting Securities immediately prior to such
reorganization, merger or consolidation, as the case may be;

 

(d) The consummation (i.e. closing) of a sale or other disposition of all or
substantially all the assets of the Company, unless, following such sale or
disposition, all or substantially all of the persons who were the respective
beneficial owners of the Outstanding Common Stock and the Company’s Voting
Securities immediately prior to such sale or disposition, following such sale or
disposition beneficially own, directly or indirectly, more than 75% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or trustees, as the case may be, of the
entity acquiring such assets in substantially the same proportion as their
ownership of the Outstanding Common Stock and the Company’s Voting Securities
immediately prior to such sale or disposition, as the case may be; or

 

(e) a complete liquidation or dissolution of the Company.

 

2.6          "Committee" means the Compensation and Leadership Development
Committee of the Board (or any successor), or such other committee designated by
the Board to oversee administration of the Plan.

 

2.7          "Common Stock" means the common stock of the Company, par value
$0.0001 per share.

 

2.8          "Company" means West Marine, Inc., a Delaware corporation.

 

2.9          "Compensation" means a Participant's base compensation, plus pay
for overtime, holiday, and time off (such as sick and vacation pay), but
excluding incentive pay (such as bonuses, commissions or stock
compensation), fringe benefits, deferred compensation payments or payments
connected with or after the termination of employment, calculated before
reduction for elective deferrals and deductions.

 

2.10          "Disability" means a permanent and total disability within the
meaning of IRC Section 22(e)(3).

 

2.11          "Eligible Associate" means each Employee of an Employer who has
been employed for such period as the Committee may determine (up to two years),
except any Employee who, immediately after the grant of an option under the
Plan, would own stock and/or hold outstanding options to purchase stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or of any Subsidiary of the Company
(including stock attributed to such Employee pursuant to Section 424(d) of the
IRC).

 

2.12          "Employee" means an individual who is a common-law employee of any
Employer, whether such employee is so employed at the time the Plan is adopted
or becomes so employed subsequent to the adoption of the Plan.

 

2.13          "Employer" or "Employers" means any one or all of the Company and
those Subsidiaries which, with the consent of the Board, have adopted this Plan.

 

2.14          "Enrollment Date" means each May 1 and November 1, and/or such
other dates determined by the Committee from time to time.

 

2.15          “Enrollment Form” means a paper or electronic form provided by an
Employer pursuant to which an Eligible Associate elects to enroll in the Plan.

 

2.16          "Grant Date" means any date on which a Participant is granted an
option under the Plan.

 

2.17          “Hardship” means the Committee’s determination that a Participant
has suffered or will suffer a severe financial hardship as a result of any of
the following:

 

 

 

 

2.17.1          Expenses for medical care described in Section 213(d) of the IRC
previously incurred by Participant or Participant’s spouse or dependent, or
necessary for Participant or Participant’s spouse or dependent to obtain medical
care;

 

2.17.2          Costs directly related to the purchase of Participant’s
principal residence (excluding mortgage payments);

 

2.17.3          Tuition, related educational fees, and room and board expenses
for the next twelve (12) months of post-secondary education for Participant or
Participant’s spouse or dependent; or

 

2.17.4          Amounts necessary to prevent Participant’s eviction from
Participant’s principal residence or foreclosure on the mortgage of
Participant’s principal residence.

 

2.17.5          Payments for burial or funeral expenses for the Participant’s
deceased parent, spouse, children or dependents (as defined in IRC Section 152
without regard to IRC Section 152(d)(1)(B));

 

2.17.6          Expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under IRC Section 165
(determined without regard to whether the loss exceeds 10% of adjusted gross
income); or

 

2.17.7          Any other event as the Committee determines will give rise to an
immediate and heavy financial need.

 

2.17.8          "Holding Period" shall mean that period of time beginning on the
Purchase Date on which Shares are purchased by Participants under the Plan and
ending twelve (12) calendar months thereafter.

 

2.17.9          "IRC" means the Internal Revenue Code of 1986, as amended.
Reference to a specific Section of the IRC or regulation thereunder shall
include such Section or regulation, any valid regulation promulgated under such
Section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such Section or regulation.

 

2.17.10          “Participant" means an Eligible Associate who (a) has become a
Participant pursuant to Section 4.1 and (b) has not ceased to be a Participant
pursuant to Section 8 or Section 9.

 

2.17.11          "Plan" means the Amended and Restated West Marine, Inc.
Associates Stock Buying Plan, as set forth in this instrument and as hereafter
amended or restated from time to time.

 

2.17.12          "Purchase Date" means the last business day of April or
October, as applicable, next following the Grant Date, (or such other specific
business days as may be established by the Committee from time to time) prior to
an Enrollment Date for all options to be granted on such Enrollment Date.

 

2.17.13          "Subsidiary" means any corporation (other than the Company) in
an unbroken chain of corporations beginning with the Company if, at the time of
granting options under the Plan, each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

SECTION 3
SHARES SUBJECT TO THE PLAN

 

3.1          Number Available. As of March 23, 2017, a total of 945,890 shares
of Common Stock are available for issuance pursuant to the Plan, which includes
195,890 shares of Common Stock that were previously reserved for issuance under
the Prior Plan. Shares of Common Stock sold under the Plan may be newly issued
shares or treasury shares.

 

3.2          Adjustments. In the event of any Adjustment Event, the Board shall
make such adjustment, if any, as it deems appropriate in the number, kind and
purchase price of the shares available for purchase under the Plan and in the
maximum number of shares subject to any option under the Plan.

 

 

 

 

SECTION 4
ENROLLMENT

 

4.1          Participation. Each Eligible Associate may elect to become a
Participant by enrolling or re-enrolling in the Plan effective as of any
Enrollment Date. In order to enroll, an Eligible Associate must complete, sign
(which includes electronic signature or acknowledgement) and submit to the
Company an Enrollment Form in such form and format as may be specified by the
Committee from time to time. Any Enrollment Form received by the Company no
later than sixteen (16) calendar days before an Enrollment Date shall be
effective on that Enrollment Date, provided that the Committee, in its
discretion, may (on a uniform and nondiscriminatory basis) specify an earlier or
later deadline for the submission of Enrollment Forms. Any Participant whose
option expires and who has not withdrawn from the Plan automatically will be
re-enrolled in the Plan on the Enrollment Date immediately following the
Purchase Date on which his or her option expired.

 

4.2          Payroll Withholding. On his or her Enrollment Form, each
Participant must elect to make Plan contributions via payroll withholding from
his or her Compensation at a rate equal to any whole percentage from 1% to such
maximum percentage (not to exceed 10%) that the Committee may establish from
time to time for all options to be granted on any Enrollment Date. A Participant
may elect to increase or decrease his or her rate of payroll withholding
(effective as of the next Enrollment Date) by submitting a new Enrollment Form
in accordance with such procedures as may be established by the Committee from
time to time. In order to be effective, the Enrollment Form must be received by
the Company no later than sixteen (16) calendar days before the Enrollment Date
elected for the change, provided that the Committee, in its discretion, may (on
a uniform and nondiscriminatory basis) specify an earlier or later deadline for
the submission of Enrollment Forms. All Enrollment Forms received by the Company
shall take effect on the next subsequent Enrollment Date. Any Participant who is
automatically re-enrolled in the Plan will be deemed to have elected to continue
his or her contributions at the percentage last elected by the Participant.

 

SECTION 5
OPTIONS TO PURCHASE COMMON STOCK

 

5.1          Grant of Option. On each Enrollment Date on which the Participant
enrolls or re-enrolls in the Plan, he or she shall be granted an option to
purchase, at the price determined under Section 6.1, that number of whole shares
of Common Stock that can be purchased or issued by the Company based upon that
price with the amount held in the Participant’s Account.

 

5.2          Duration of Option. Each option granted under the Plan shall expire
on the earliest to occur of (a) the date which is 27 months from the Grant Date,
or the expiration of any shorter option period established by the Committee
prior to an Enrollment Date, (b) the completion of the purchase of shares of
Common Stock on the applicable Purchase Date, or (c) the date on which the
Participant ceases to be such for any reason.

 

5.3          Number of Shares Subject to Option. The number of shares of Common
Stock available for purchase by each Participant under the option will be
established by the Committee from time to time prior to an Enrollment Date for
all options to be granted on such Enrollment Date. Notwithstanding the preceding
sentence, an option (taken together with all other options then outstanding
under this Plan and under all other similar employee stock purchase plans of the
Employers) shall not give the Participant the right to purchase shares of Common
Stock at a rate which accrues in excess of $25,000 of fair market value at the
applicable Grant Dates of such shares (less the fair market value at the
applicable Grant Dates of any shares previously purchased during such year under
options which have expired or terminated) in any calendar year during which such
Participant is enrolled in the Plan at any time.

 

5.4          Other Terms and Conditions. Each option shall be subject to the
following additional terms and conditions: (a) payment for shares of Common
Stock purchased under the option shall be made only through payroll withholding
under Section 4.2 held in Participant’s Account; (b) purchase of shares upon
exercise of the option will be accomplished only in installments in accordance
with Section 6.1; (c) the price per share under the option will be determined as
provided in Section 6.1; (d) the option in all respects shall be subject to such
terms and conditions (applied on a uniform and nondiscriminatory basis), as the
Committee shall determine from time to time in its discretion.

 

SECTION 6
PURCHASE OF SHARES

 

6.1          Exercise of Option. On each Purchase Date, the funds then credited
to each Participant's Account shall be used to purchase shares of Common Stock.
The price of the shares purchased under any option shall be 85% of the lower of:
(a) the closing price of Common Stock on the Grant Date for such option on the
primary national securities exchange (as defined under the 1934 Act) on which
the Common Stock is listed for trading; or (b) the closing price of Common Stock
on that Purchase Date on the primary national securities exchange (as defined
under the 1934 Act) on which the Common Stock is listed for trading.

 

 

 

 

6.2          Crediting of Shares. Shares of Common Stock purchased on any
Purchase Date shall be delivered to a broker designated by the Committee for the
benefit of the Participant. As determined by the Committee from time to time,
such shares shall be delivered as physical certificates or by means of a book
entry system. Although the Participant may direct the broker to sell such shares
at any time (subject to applicable securities laws and Section 7 below), the
shares may not be transferred to another broker or to any other person
(including the Participant) until 24 months after the Grant Date of the option
with which the shares were purchased. Upon expiration of the 24-month period, a
Participant may transfer such shares to an account at another brokerage firm of
the Participant's choosing or request that a certificate that represents the
shares be issued and delivered to the Participant.

 

6.3          Exhaustion of Shares. If at any time the shares of Common Stock
available under the Plan are over-enrolled, enrollments shall be reduced
proportionately to eliminate the over-enrollment. Any funds that cannot be
applied to the purchase of shares due to over-enrollment shall be refunded to
the Participants.

 

SECTION 7
HOLDING PERIOD

 

7.1          Dispositions Subject to Holding Period. Subject to Section 7.2
below, a Participant may undertake a disposition, as that term is defined in
Section 424(c) of the IRC (which generally includes any sale, exchange, gift or
transfer of legal title), of shares of Common Stock in the Participant's
brokerage account (as contemplated by Section 6.2) which were acquired on or
after April 30, 2010, only after the expiration of the Holding Period.

 

7.2          Distributions Exempted from the Holding Period. Notwithstanding the
foregoing, a Participant (or his or her beneficiary, if applicable) may
undertake a disposition of any shares of Common Stock in the brokerage account
prior to the expiration of the Holding Period upon the occurrence of any of the
following events, in which case such disposition shall be made as soon as
administratively practical following the effective date thereof:

 

7.2.1                    Death;

 

7.2.2                    Disability;

 

7.2.3                    The cessation of Participant’s status as an Eligible
Associate (for example, because of his or her termination of employment from all
Employers for any reason);

 

7.2.4                    Hardship — provided that Participant certifies and
agrees that: (i) the number of shares or other amounts subject to such
disposition shall be limited to the amount reasonably necessary to meet the
Participant's needs resulting from the Hardship plus amounts necessary to pay
taxes or penalties reasonably anticipated as a result of the disposition; and
(ii) Participant has first obtained all distributions (other than hardship
distributions from the Company’s 401(k) plan) and nontaxable loans currently
available to Participant under the Company’s other employee benefit plans or
programs; or

 

7.2.5                    Change in Control.

 

SECTION 8
withdrawal

 

8.1          Withdrawal. A Participant may withdraw from the Plan by submitting
a completed written notice of withdrawal in the form and manner provided by the
Committee. A withdrawal will be effective only if it is received by the Company
at least sixteen (16) calendar days before the proposed date of withdrawal,
provided that the Committee, in its discretion, may specify (on a uniform and
nondiscriminatory basis) an earlier or later deadline for the submission of such
written notice of withdrawal. When a withdrawal becomes effective, the
Participant's payroll contributions shall cease and all amounts then credited to
the Participant's Account shall be distributed to him or her (without interest)
as soon as reasonably practicable. Notwithstanding any contrary provision of the
Plan, a Participant who has withdrawn from the Plan pursuant to this Section 8
may not re-enroll in the Plan until the next Enrollment Date after the date of
his or her withdrawal. A Participant’s withdrawal from the Plan shall not affect
any shares held in the brokerage account for the benefit of the Participant,
which shares of Common Stock shall remain subject to the Holding Period.

 

 

 

 

SECTION 9
CESSATION OF PARTICIPATION

 

9.1          Termination of Status as an Eligible Associate. A Participant shall
cease to be a Participant immediately upon the cessation of his or her status as
an Eligible Associate (for example, because of his or her termination of
employment from all Employers for any reason). As soon as practicable after such
cessation, the Participant's payroll contributions shall cease and all amounts
then credited to the Participant's account shall be distributed to him or her
(without interest).

 

9.2          Leave of Absence. Unless a Participant voluntarily withdraws from
the Plan, shares of Common Stock will be purchased for that Participant's
Account on the Purchase Date next following commencement of a leave of absence
by such Participant. However, the Participant will cease to be a Participant
immediately after such purchase of shares, provided that if and when he or she
returns from the leave, he or she may re-enroll under Section 4.1, if then
eligible.

 

SECTION 10
DESIGNATION OF BENEFICIARY

 

10.1          Designation. If permitted by the Committee, each Participant may,
pursuant to such procedures as the Committee may specify, designate one or more
beneficiaries to receive shares of Common Stock purchased under the Plan or any
amounts credited to the Participant's Account in the event of his or her death
subsequent to a Purchase Date but prior to delivery of such shares or cash.

 

10.2          Changes. A Participant may designate different beneficiaries (or
may revoke a prior beneficiary designation) at any time by delivering a new
designation (or revocation of a prior designation) in like manner. Any
designation or revocation shall be effective only if it is received by the
Committee. However, when so received, the designation or revocation shall be
effective as of the date the notice is executed (whether or not the Participant
still is living), but without prejudice to the Committee on account of any
payment made before the change is recorded. The last effective designation
received by the Committee shall supersede all prior designations and the
Committee may rely upon the most recent beneficiary designation it has on file
as being the appropriate beneficiary(ies).

 

10.3          Failed Designations. If a Participant dies without having
effectively designated a beneficiary, or if no beneficiary (primary or
secondary) survives the Participant, any cash in the Participant's Account or
shares of Common Stock shall be delivered to the executor or administrator of
the Participant’s estate, or if no such executor or administrator has been
appointed to the knowledge of the Committee, in its sole discretion, may deliver
such shares or cash to the spouse or any one or more dependents or relatives of
the Participant, or if no spouse, dependent or relative is known to the
Committee, then to such other person as the Committee may designate.

 

SECTION 11
ADMINISTRATION

 

11.1          Plan Administration. The Plan shall be administered by the
Committee. Any power of the Committee may also be exercised by the Board, except
to the extent that the grant or exercise of such authority would cause any
purchase or option to purchase Common Stock under the Plan to become subject to
(or lose an exemption under) the short-swing profit recovery provisions of
Section 16 of the 1934 Act. The Committee shall have the authority to control
and manage the operation and administration of the Plan. The Board and/or
Committee may delegate all matters relating to the administration of the Plan to
one or more of the Company’s officers as the Board and/or Committee so
determines.

 

11.2          Actions by Committee. Each decision of a majority of the members
of the Committee then in office shall constitute the final and binding act of
the Committee. The Committee may act with or without a meeting being called or
held and shall keep minutes of all meetings held and a record of all actions
taken by written consent.

 

11.3          Powers of Committee. The Committee shall, except as limited by
applicable law or by the Certificate of Incorporation or Bylaws of the Company,
and subject to the provisions of this Plan, have all powers and discretion
necessary or appropriate to supervise the administration of the Plan and to
control its operation in accordance with its terms, including, but not by way of
limitation, the powers and authority conferred on the Committee elsewhere in
this Plan in addition to the following discretionary powers:

 

11.3.1          To interpret and determine the meaning and validity of the
provisions of the Plan and the options and to determine any question arising
under, or in connection with, the administration, operation or validity of the
Plan and the options;

 

 

 

 

11.3.2          To determine any and all considerations affecting the
eligibility of any Employee to become a Participant or remain a Participant in
the Plan;

 

11.3.3          To cause an Account or Accounts to be maintained for each
Participant;

 

11.3.4          To determine the time or times when, and the number of shares of
Common Stock for which, options shall be granted;

 

11.3.5          To establish and revise an accounting method or formula for the
Plan;

 

11.3.6          To determine the manner and form in which shares are to be
delivered to the designated broker;

 

11.3.7          To determine the status and rights of Participants and their
beneficiaries or estates;

 

11.3.8          To employ such brokers, counsel, agents and advisers, and to
obtain such broker, legal, clerical and other services, as it may deem necessary
or appropriate in carrying out the provisions of the Plan;

 

11.3.9          To establish, from time to time, rules for the performance of
its powers and duties and for the administration of the Plan;

 

11.3.10          To adopt such procedures and subplans as are necessary or
appropriate to permit participation in the Plan by Employees who are foreign
nationals or employed outside of the United States;

 

11.3.11          To delegate to any one or more of its members or to any other
person, severally or jointly, the authority to perform for and on behalf of the
Committee one or more of the functions of the Committee under the Plan;

 

11.3.12          To determine a waiver of the Holding Period due to a
Participant’s Hardship;

 

11.3.13          To determine whether a Participant has a Disability; and/or

 

11.3.14          To perform or cause to be performed such further acts as it may
deem necessary, appropriate or convenient for the administration and/or
operation of the Plan.

 

11.4          Decisions of Committee. All actions taken and/or interpretations
and decisions made by the Committee in good faith in the exercise of authority
conferred upon it by this Plan shall be conclusive and binding on all persons,
including all Participants and their beneficiaries, and shall be given the
maximum possible deference allowed by applicable law.

 

11.5          Administrative Expenses. All expenses incurred in the operation
and administration of the Plan by the Committee, or otherwise, including legal
fees and expenses, shall be paid and borne by the Employers, except any stamp
duties or transfer taxes applicable to the purchase of shares of Common Stock
may be charged to the Account of each Participant. Any brokerage fees for the
purchase of shares by a Participant shall be paid by the Company, but brokerage
fees for the resale of shares by a Participant shall be borne by the
Participant.

 

11.6          Eligibility to Participate. No member of the Committee who is also
an Employee of an Employer shall be excluded from participating in the Plan if
otherwise eligible, but he or she shall not be entitled, as a member of the
Committee, to act or pass upon any matters pertaining specifically to his or her
own account under the Plan.

 

11.7          Limitation of Liability. No Employee of the Company nor any member
of the Committee or the Board shall be subject to any liability with respect to
her or his duties under the Plan, unless the person acts fraudulently or in bad
faith.

 

11.8          Indemnification. To the extent permitted by applicable law, each
of the Employers shall, and hereby does, indemnify and hold harmless the members
of the Committee, the Board, and any Employee of the Employers with duties under
the Plan who was or is a party, or is threatened to be made a party, to any
threatened, pending or completed proceeding, wither civil, criminal,
administrative, or investigative, from and against any and all losses, claims,
damages or liabilities (including attorneys' fees and amounts paid, with the
approval of the Board, in settlement of any claim) arising out of or resulting
from the implementation of a duty, act or decision with respect to the Plan, so
long as such duty, act or decision does not involve gross negligence or willful
misconduct on the part of any such individual.

 

 

 

 

11.9          Reliance on Experts. In making any determination or in taking or
not taking any action under the Plan, the Committee or the Board, as the case
may be, may obtain and may rely upon the advice of experts, including
professional advisors to the Company. No director, officer or agent of the
Employers shall be liable for any such action or determination taken or made or
omitted in good faith.

 

SECTION 12
AMENDMENT, TERMINATION, DURATION AND CHANGE IN CONTROL

 

12.1          Amendment, Suspension or Termination. The Board, in its sole
discretion, may amend, suspend or terminate the Plan, or any part thereof, at
any time and for any reason. If the Plan is terminated, the Board may elect to
terminate all outstanding options either immediately or upon completion of the
purchase of shares of Common Stock on the next Purchase Date, or may elect to
permit options to expire in accordance with their terms (and participation to
continue through such expiration dates). If the options are terminated prior to
expiration, all amounts then credited to Participants' accounts that have not
been used to purchase shares shall be returned to the Participants (without
interest) as soon as administratively practicable. Notwithstanding the
foregoing, no such amendment or termination shall affect rights previously
granted without the Participant’s consent. In addition, no amendment may be made
without the prior approval of the Company’s stockholders and if such amendment
would:

 

12.1.1          Increase the number of shares of the Company Common Stock that
may be issued under the Plan;

 

12.1.2          Materially modify the requirements as to eligibility for
participation in the Plan; or

 

12.1.3          Materially increase the benefits which accrue to Participants
under the Plan.

 

12.2          Duration of the Plan. The Plan, as amended and restated, shall
commence on March 23, 2017, subject to stockholder approval, and subject to
Section 12.1 (regarding the Board's right to amend or terminate the Plan), shall
remain in effect thereafter.

 

12.3          In the event of a Change in Control. The Board may, in its sole
discretion and without limiting or otherwise modifying the Board’s powers under
Section 12.1, (a) permit outstanding options under the Plan to remain
outstanding to the next Purchase Date or to permit options to expire in
accordance with their terms, (b) approve conversion of options under the Plan
into options to purchase securities of the successor or surviving entity in
connection with a Change in Control, (c) establish a new Purchase Date for
outstanding options under the Plan that is prior to a Change in Control, or (d)
terminate outstanding options under the Plan and return amounts then credited to
Participants’ accounts to Participants.

 

SECTION 13
GENERAL PROVISIONS

 

13.1          Participation by Subsidiaries. One or more Subsidiaries of the
Company may become participating Employers by adopting the Plan and obtaining
approval for such adoption from the Board. By adopting the Plan, a Subsidiary
shall be deemed to agree to all of its terms, including (but not limited to) the
provisions granting exclusive authority (a) to the Board to amend the Plan, and
(b) to the Committee to administer and interpret the Plan. Any Subsidiary may
terminate its participation in the Plan at any time. The liabilities incurred
under the Plan to the Participants employed by each Employer shall be solely the
liabilities of that Employer, and no other Employer shall be liable for benefits
accrued by a Participant during any period when he or she was not employed by
such Employer.

 

13.2          Inalienability. In no event may either a Participant, a former
Participant or his or her beneficiary, spouse or estate, whether voluntarily or
involuntarily, sell, transfer, anticipate, assign, hypothecate, pledge, or
otherwise dispose of any right or interest under the Plan; and such rights and
interests shall not at any time be subject to the claims of creditors nor be
liable to attachment, execution or other legal process. Any attempt at
assignment, transfer, pledge or other disposition shall be without effect.
Accordingly, for example, a Participant's interest in the Plan is not
transferable pursuant to a domestic relations order. The preceding shall not
affect the Participant's right to direct the sale or transfer of shares that
have been allocated to the Participant's account at the broker designated by the
Participant (subject to the provisions of the Plan).

 

13.3          Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

 

 

 

13.4          Requirements of Law. The granting of options and the issuance of
shares of Common Stock shall be subject to all applicable laws, rules, and
regulations and to such approvals by any governmental agencies or national
securities exchanges (as defined under the 1934 Act) as the Committee may
determine are necessary or appropriate.

 

13.5          No Enlargement of Employment Rights. Neither the establishment or
maintenance of the Plan, the granting of any options, the purchase or any shares
of Common Stock, nor any action of any Employer or the Committee, shall be held
or construed as a contract or confer upon any individual any right to be
continued as an Employee of the Employer nor, upon dismissal, any right or
interest in any specific assets of the Employers other than as provided in the
Plan. Each Employer expressly reserves the right to discharge any Employee at
any time, with or without cause.

 

13.6          Apportionment of Costs and Duties. All acts required of the
Employers under the Plan may be performed by the Company for itself and its
Subsidiary, and the costs of the Plan may be equitably apportioned by the
Committee among the Company and the other Employers. Whenever an Employer is
permitted or required under the terms of the Plan to do or perform any act,
matter or thing, it shall be done and performed by any officer or employee of
the Employer who is thereunto duly authorized by the board of directors of the
Employer.

 

13.7          Construction and Applicable Law. The Plan is intended to qualify
as an "employee stock purchase plan" within the meaning of Section 423 of the
IRC. Any provision of the Plan which is inconsistent with Section 423 of the IRC
shall without further act or amendment by the Company or the Board be reformed
to comply with the requirements of Section 423. The provisions of the Plan shall
be construed, administered and enforced in accordance with such Section and with
the laws of the State of California (excluding California's conflict of laws
provisions).

 

13.8          Captions. The captions contained in the Plan are inserted only as
a matter of convenience and for reference and in no way define, limit, enlarge
or describe the scope or intent of the Plan nor in any way shall affect the
construction of any provision of the Plan.

 

13.9          Non-Business Days. When any act under the Plan is required to be
performed on a day that falls on a Saturday, Sunday or U.S. federal holiday,
that act shall be performed on the next succeeding day which is not a Saturday,
Sunday or U.S. federal holiday.

 

13.10          Compliance with Securities Laws. The Plan, the granting of
options under the Plan and the offer, issuance and delivery of Common Stock, are
subject to compliance with all applicable federal and state laws, rules and
regulations (including, but not limited to, state and federal securities laws)
and to such approvals by any listing, regulatory or governmental authority as
may, in the opinion of counsel for the Company, be necessary or advisable in
connection therewith. The person acquiring any securities under the Plan will,
if requested by the Company and as a condition precedent to the exercise of her
or his option, provide such assurances and representations to the Company as the
Committee may deem necessary or desirable to assure compliance with all
applicable legal requirements.

 

 

 

 

